Case 4:20-cv-03758 Document 5-2 Filed on 12/23/20 in TXSD Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

HOUSTON DIVISION

JERIME MILLS §
§
Plaintiff, §

§ C.A. NO. 4:20-cev-03758
v. §
§
RELADYNE WEST, LLC AND §
RELADYNE, LLC §
§
Defendants. §

Affidavit of Joseph A. Garnett

STATE OF TEXAS §
§
COUNTY OF HARRIS §

BEFORE ME, the undersigned authority, on this day personally appeared, Joseph A.
Garnett, who, being by me here and now duly sworn upon oath says:

“My name is Joseph A. Garnett. I am over the age of eighteen (18) years, am of sound
mind, and am fully competent to testify in all matters stated herein. I find Applicant to
be a reputable attorney and recommend that Applicant be granted permission to
participate in the particular proceeding before the court.”

a

ree
cs =

 

A. Garnett

re
Sworn to and Subscribed before me on this-tHe Sth day of December 2020.
oh Ve MANAsas
NOTARY PUBLIC, STATE OF TEXAS

 

 

 

aS
=

Ht ELISA DENIO

 

 

 

 

 

‘
Sef 6% Notary Public, State of Texas _Joseph A. Garnett
Comm. Expires 09-27-2024 PRINTED NAME
Notary ID 2937861
<R -

 

 

My Commission Expires on: 4 -21-34

EXHIBIT B
